Citation Nr: 0634929	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to April 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for diabetes mellitus.

In November 2004, the Board issued a decision on the 
veteran's appealed claims for service connection for 
residuals of injuries of the left shoulder, right knee, and 
left knee.  At the same time, the Board remanded the claim 
for service connection for diabetes for additional 
development of relevant evidence.


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam.

2.  The veteran was not exposed to an herbicide during 
service, including service in Thailand in 1971 and 1972.

3.  The veteran's diabetes mellitus was not manifested during 
his active service or for many years thereafter, nor is his 
diabetes otherwise related to service, to include claimed 
herbicide exposure during service.

CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in May 
2002, prior to the September 2002 rating decision.  That 
notice informed the veteran of the type of information and 
evidence that was needed to substantiate claims for service 
connection, including claims related to exposure to 
herbicides.  However, that notice did not inform the veteran 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal.  
Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Because the Board herein denies service connection for 
diabetes, the RO will not be assigning ratings or effective 
dates for that disability.  Therefore, there is no 
possibility of prejudice due to inadequate notice regarding a 
rating or effective date for that disability.

With regard to the veteran's diabetes claim, VA has conducted 
all appropriate development of relevant evidence, and has 
secured all available pertinent evidence.  Pursuant to the 
Board's remand, attempts have been made to verify the 
veteran's assertions regarding herbicide exposure in 
Thailand, and official responses have been received.  
Additionally, the veteran has had a meaningful opportunity to 
participate in the processing of that claim.  The Board finds 
that VA has adequately fulfilled its duties under the VCAA.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the veteran's claim.



Service Connection for Diabetes

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Under certain circumstances, service connection for specific 
diseases, including type 2 diabetes, may be presumed if a 
veteran was exposed during service to certain herbicides, 
including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).  If a veteran was exposed to Agent Orange or 
another herbicide agent, service connection for type 2 
diabetes will be presumed if the condition becomes manifest 
to a degree of 10 percent disabling or more.  

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

Even if a presumption does not apply to a particular case, 
service connection may nevertheless be established if the 
evidence otherwise shows a nexus to service.  See generally 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)

Private medical records show that the veteran has type 2 
diabetes.  The veteran, however, did not have service in the 
Republic of Vietnam.  He does not contend that he served in 
Vietnam.  In his March 2002 claim for service connection and 
compensation, he checked "No," in response to the question 
as to whether he had served in Vietnam.  The RO requested 
information from military records regarding the dates and 
locations from the veteran's service.  The service personnel 
information that the RO received does not include a listing 
of the dates and locations of the veteran's service.  The RO 
was informed, however, that the veteran had served in 
Thailand from January 1971 to July 1972.  In a June 2004 
hearing before the undersigned Veterans Law Judge, and in a 
March 2005 statement, the veteran identified the locations in 
Thailand in which he had served.

VA has procedures for determining whether a veteran served in 
Vietnam, for purposes of presuming exposure to an herbicide.  
A procedural manual provides, "In the absence of 
contradictory evidence, 'service in Vietnam' will be conceded 
if the records shows [sic] that the veteran received the 
Vietnam Service Medal."  VA Adjudication Procedure Manual 
M21-1, Part III,  4.08(k)(1)-(2) (Nov. 1991).  Recently, in 
Haas v. Nicholson, No. 04-491 (U.S. Vet. App. August 16, 
2006), the Court invalidated a February 2002 VA action to 
rescind that provision, and ruled that this manual provision 
remains binding on VA.  VA is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  Pending such action, the Chairman of the 
Board of Veterans' Appeals, by direction of the Secretary of 
VA, has imposed a stay on adjudication of cases affected by 
the Court's decision in Haas.  Chairman's Memorandum No. 01-
06-24 (September 21, 2006).

The veteran was awarded the Vietnam Service Medal.  There is 
evidence, however, that contradicts that he had service in 
Vietnam.  According to military records and the veteran's own 
statements, the veteran was stationed in Thailand during 
parts of 1971 and 1972, and he did not spend time on land or 
in the surrounding waters of the Republic of Vietnam.  The 
clear evidence that the veteran did not serve in Vietnam 
obviates a concession under Part III,  4.08(k)(1)-(2) of the 
M21-1 manual that he had service in Vietnam.  As application 
of the M21-1 manual provision does not lead to a concession 
that the veteran had service in Vietnam, the Haas decision 
does not affect this case, and this case is not subject to 
the Board's stay on cases affected by Haas.

As the veteran did not have service in Vietnam, he is not 
presumed to have been exposed to an herbicide during service.  
The veteran contends that he was exposed to an herbicide 
during his service in Thailand.  At his June 2004 hearing, 
the veteran indicated that he did not know whether herbicides 
had been used in the locations in Thailand where he served.  
In a March 2005 statement, the veteran wrote that his 
location at Ubon, Thailand was a couple hours drive from the 
border between Thailand and Vietnam.  He stated that many 
troops stationed in Vietnam often came out of the jungle at 
his detachment at Ubon.  He asserted that he was often 
exposed to Agent Orange by direct and indirect contact with 
those troops.

In the November 2004 remand, the Board instructed the RO to 
attempt to verify, through official channels, the veteran's 
claimed exposure to herbicides in Thailand.  The RO requested 
information regarding herbicide exposure in the times and 
locations of the veteran's service.  In January 2006, a VA 
Central Office official indicated that the United States 
Department of Defense (DoD) had provided a list of 71 sites 
outside of Vietnam where herbicide use or testing was 
acknowledged.  The official indicated that the DoD list 
showed testing of herbicides near Pranburi, Thailand in 1964 
and 1965.  The DoD list did not show any herbicide testing or 
use in Thailand in 1971 or 1972, nor any testing or use near 
Ubon, Udorn, or Bangkok, the locations of service in Thailand 
that the veteran identified.  In response to a May 2006 
request from the RO, the United States Army and Joint 
Services Records Research Center (JSRRC) stated that research 
showed that herbicides were not sprayed near U.S. personnel 
in Thailand.  The JSRRC indicated that herbicides were only 
sprayed in Thailand for test purposes in the early and mid-
1960s, in remote jungle areas.

Military records do not show that herbicides were sprayed in 
Thailand during the years the veteran served there.  The 
veteran asserts that he was exposed to Agent Orange when 
troops who were stationed in Vietnam spent time at his 
detachment at Ubon, Thailand.  He essentially claims that he 
was exposed to an herbicide from proximity to servicemembers 
who had been in Vietnam immediately before arriving at his 
location.  However, there is no evidence supporting his 
assertions in this regard, and the Board views such 
assertions as essentially speculative in nature.  The 
veteran's statement alone is not sufficient to show that he 
was exposed to herbicides in Thailand merely by interacting 
with servicemembers who had just come from Vietnam.  The 
Board believes that the preponderance of the evidence is 
against a finding that the veteran was exposed to an 
herbicide during service.  As the veteran was not exposed to 
an herbicide during service, his type 2 diabetes is not 
presumed to service connected.

While service connection for the veteran's diabetes is not 
presumed, service connection can be established if there is 
direct evidence that the disease was incurred or aggravated 
in service, or manifested to a compensable degree within one 
year of discharge from service.  The veteran's service 
medical records do not show any diagnosis of diabetes during 
service.  The veteran has not reported being diagnosed with 
or treated for diabetes during the year following his 
separation from service.  In his June 2004 hearing, he stated 
that he had been diagnosed with diabetes in approximately 
1988.  The claims file contains records of private treatment 
of the veteran for diabetes from the 1990s forward.  Those 
records do not indicate the time of onset of the veteran's 
diabetes.  The totality of the evidence demonstrates that the 
veteran's diabetes became manifest many years after his 
service.  There is otherwise no competent evidence suggesting 
a link between his diabetes and his active duty service.  




ORDER

Entitlement to service connection for diabetes mellitus is 
not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


